Citation Nr: 0117351	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  97-29 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from September 1972 to 
July 1974.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 1999, the Board denied the 
appellant's petition to reopen the claims for service 
connection for an acquired back disorder and schizophrenia.  
The motion for reconsideration was denied in April 2000.  The 
Board's decision was appealed to the Court of Appeals for 
Veterans Claims (Court), and a joint remand was issued in 
December 2000.  The Board's October 1999 decision was vacated 
and the appeal was remanded in order for the Board to 
consider the implications of the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

An appeal of a denial of service connection for pulmonary 
fibrosis as a result of asbestos exposure is the subject of a 
separate decision.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a 
December 1979 Board decision.  Petitions to reopen the claim 
for service connection for a back disorder were denied in 
August 1987 and April 1994.  

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for an acquired back 
disorder is duplicative of that which was known at the time 
of the April 1994 Board decision.

3.  Service connection for schizophrenia was denied in an 
August 1987 Board decision.  A petition to reopen the claim 
for service connection for schizophrenia was denied by the 
Board in April 1994.

4.  The evidence submitted in support of the petition to 
reopen the claim for service connection for schizophrenia is 
duplicative of that which was known at the time of the April 
1994 Board decision.


CONCLUSIONS OF LAW

1.  The April 1994 Board decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for an acquired back disorder has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1110 (2000).

2.  The April 1994 Board decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for schizophrenia has not been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302, 20.1110 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1979, the Board denied service connection for a 
back disability.  In August 1987, the Board denied service 
connection for schizophrenia and denied a petition to reopen 
a claim for service connection for a back disability.  In 
April 1994, the Board denied a petition to reopen a claim for 
service connection for residuals of a back strain and 
schizophrenia.  This appeal stems from a July 1997 rating 
decision that found new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability and for schizophrenia.

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  The December 1979, 
August 1987, and April 1994 Board decisions are final.  When 
a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 C.F.R. § 20.1105 (2000). 

When faced with a petition to reopen a previously and 
finally disallowed claim, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156 (a) (2000).  New and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

The Veterans Claims Assistance Act specifically states that 
nothing in this section shall be construed to require the 
Board to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); to be codified at 38 U.S.C.A. § 5103A (f).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.

However, the Board has considered prior precedent that 
established that VA is obligated to advise a claimant of the 
kind of evidence needed to reopen a previously denied claim, 
see Graves v. Brown, 8 Vet. App. 522 (1996).  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the RO as 
well as the Board, has completely fulfilled its obligation to 
advise the appellant of the evidence needed to reopen a 
previously denied claim.  Beginning with the Statement of the 
Case issued in January 1987, the appellant was advised of the 
laws and regulations governing a finally denied claim and the 
evidence necessary to reopen such a claim.  The Board's 
review of the claims folders revealed that the appellant was 
subsequently advised in multiple RO letters, rating 
decisions, Statements of the Case, and Supplemental 
Statements of the Case that were issued since 1987 and which 
led up to the Board decisions in August 1987 and April 1994.  
The appellant was further advised prior to the July 1997 
rating decision and in the subsequent Statement of the Case, 
and Supplemental Statements of the Case that were issued 
leading up to the October 1999 Board decision, now vacated.  
Beginning from the time the appellant filed his original 
claim, the record contains the RO's requests for the evidence 
identified by the appellant, which he alleged would support 
his claims or later constitute new and material evidence.  
These records were obtained.  This includes records from VA 
medical facilities in Biloxi, Montgomery, Mobile, Gulfport, 
and Tuskeegee.  In this respect, it is not shown that the 
appellant has since put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

The evidence before the Board at the time of the April 1994 
is summarized as follows: In its December 1979 decision, the 
Board considered the service medical records, report of VA 
examination dated February 1975, reserve service medical 
records, transcribed testimony from a personal hearing 
conducted in June 1978, a private medical statement dated 
December 1978, report of VA examination dated December 1978, 
and report of VA examination dated March 1979.  These records 
were negative for objective medical findings of back 
disability in service although the appellant complained of 
back pain during his separation examination in June 1974.  An 
X-ray study of the lumbosacral spine in February 1975 was 
negative.  Clinical findings on VA examination in March 1979 
were unremarkable except for mild tenderness at the 
lumbosacral area and an X-ray study revealed no abnormal back 
pathology.  The appellant testified that he was treated for 
back pain during active service and he presented 
prescriptions for medications he received including Robaxin, 
which he alleged was prescribed as a muscle relaxant. 

In addition to the above evidence, the Board in its August 
1987 decision considered VA treatment records dated between 
November 1980 and September 1985, showing that the appellant 
had been hospitalized for symptoms of schizophrenia in 
November 1980 and September 1981.  Schizophrenia was 
diagnosed during both hospitalizations.  Also, the Board 
considered transcribed testimony from a personal hearing 
conducted in April 1987 and a medical report showing that the 
appellant was examined in November 1984 because of complaints 
of low back pain.  The appellant reported that he had pulled 
a back muscle while working aboard ship. 

In addition to the above evidence, the Board in its April 
1994 decision considered VA treatment records dated November 
1981 to April 1990.  These included a VA hospital summary for 
the period of January to April 1990 that showed an admission 
for schizophrenia and several consultations for complaints of 
back pain.  Treatment notes showed complaints of low back 
pain between February and May 1988, and duplicate copies of 
treatment notes that were previously considered were 
submitted.  VA outpatient treatment notes dated February to 
May 1988 included an X-ray study of the lumbosacral spine 
that was negative.  These records reflected a diagnosis of 
chronic low back pain syndrome. 

In April 1994, the Board also considered an off- ship 
clinical consultation report dated in November 1984, that 
reflected a history of a pulled back muscle and a provision 
diagnosis for possible strain of the low sacral area.  A 
report of private examination dated in September 1985, 
reflected an impression for recurrent low back strain 
syndrome; with clinical findings that were essentially 
unremarkable and an X-ray study that revealed minimal 
narrowing of L5-S1 intervertebral disc space, but which was 
otherwise within normal limits.   The appellant testified in 
April 1987 and reported a history of back strain in service 
related to lifting sandbags, for which he was allegedly 
treated in service.  Testimony further reflected a history of 
reinjury to the back in 1984 with worsening symptoms since 
that time.  Reports of VA examinations dated September 1988 
and December 1990 reflected diagnoses for history of low back 
pain and low back pain, respectively.  A private X-ray study 
dated November 1990 demonstrated no lumbosacral 
abnormalities. 

In regards to the claim for schizophrenia, in its April 1994 
decision the Board considered in addition to the prior 
evidence, a report of VA psychiatric examination dated 
September 1988, a private psychiatric report dated September 
1990, report of VA examination dated December 1990, and a 
letter dated August 1992 from the Mobile Vet Center.  These 
evidentiary submissions showed treatment for and a diagnosis 
of schizophrenia, along with a reported history of nervous 
problems in service. 

The evidence associated with the claims folder since the 
Board's prior final decision in April 1994 is summarized as 
follows: A duplicate copy of the appellant's original back 
claim and duplicate copies of service medical records were 
submitted.  Copies of VA treatment records dated August 1980 
to February 1999, (duplicate in part of those previously 
considered), which continued to show low back complaints and 
treatment for schizophrenia.  A VA hospital summary for the 
period of March to April 1998 reflected that the appellant 
was admitted for substance dependence.  Discharge diagnoses 
indicated that schizophrenia was in remission.  Private 
treatment records (dated August and September 1979, February 
1988, and May 1989) were submitted.  X-ray studies of the 
lumbosacral spine in February 1988 and May 1989 reflected no 
abnormalities.  Private treatment records dated February 1997 
showed complaints of back and neck pain, diagnosed as 
cervical spondylosis.  The appellant submitted statements in 
which he continued to assert that both his low back 
disability and schizophrenia were attributable to inservice 
events.


Service connection for an acquired back disorder.

In order to determine whether the appellant has submitted new 
and material evidence, the Board must consider the basis of 
and the reasons for the previous denial(s).  Service 
connection for an acquired back disorder was denied because a 
back disability was not shown in service.  Although the 
appellant had complained of back pain at the time of 
separation from service, a back disability was not identified 
in service or at separation from service.  At the time of the 
prior final denial in April 1994, the record was without 
competent evidence that established inservice back disease or 
injury, or competent evidence relating the current back 
findings to a disease or injury in service. 

The evidence submitted in support of the petition to reopen 
the claim for service connection for an acquired back 
disability fails to cure the evidentiary defect that existed 
at the time of the April 1994 prior final denial.  The 
evidence submitted continues to show post-service complaints 
of low back pain with little or no organic pathology, and 
still lacks competent evidence attributing any post-service 
findings to service.  The appellant's contentions amount to 
lay assertions of medical causation and cannot suffice as new 
and material evidence to reopen a claim.  Hickson v. West, 11 
Vet. App. 374 (1998).  The most recent evidentiary 
submissions continue to show that which was previously shown 
on consideration of the claims by the Board, which is that 
the appellant has a back disorder.  That which confirms a 
previously known fact at the time of the prior final decision 
is cumulative and therefore, not new and material.  Sagainza 
v. Derwinski, 1 Vet. App. 575, 579 (1991); Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991). 


Service connection for schizophrenia.

Service connection was denied for schizophrenia because 
schizophrenia was not shown in service, nor was it shown 
until several years after separation from service.  In April 
1994, the evidence before the Board did not address the 
relationship, if any, between the appellant's schizophrenia 
and his period of active military service. 

The evidence submitted in support of the petition to reopen 
the claim for service connection for schizophrenia failed to 
cure this evidentiary defect.  The evidence submitted 
confirms post-service diagnoses of schizophrenia and 
schizophrenia in remission.  The appellant's contentions 
amount to lay assertions of medical causation and cannot 
suffice as new and material evidence to reopen a claim.  
Hickson, 11 Vet. App. at 374.  The most recent evidentiary 
submissions continue to show that which was previously shown 
on consideration of the claims by the Board, which is that 
the appellant has post-service schizophrenia.  That which 
confirms a previously known fact at the time of the prior 
final decision is cumulative and therefore, not new and 
material.  Sagainza, 1 Vet. App. at 579; Godwin, 1 Vet. 
App. at 424.


ORDER

The petition to reopen claims for service connection for an 
acquired back disorder and service connection for 
schizophrenia is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

